The motion for a new trial filed by the plaintiff in error in this cause in the court below was overruled on February 16, 1914, and the plaintiff in error was given 90 days within which to make and serve a case-made in the Supreme Court. Thereafter, on May 12, 1914, the trial judge made an order giving to the plaintiff in error 60 days from and after May 15, 1914, in which to make and serve a case-made in this action. The case-made was served on July 15, 1914. From an examination of the record it appears that plaintiff in error *Page 638 
had from the 15th day of May, 1914, to July 14, 1914, in which to serve its case-made, but that it permitted the time to expire, and did not serve its case-made until the 15th day of July, 1914, which was one day late.
Therefore this case is controlled by the decisions of this court to the effect that a party desiring to appeal has three (now 15) days by statute in which to serve the case-made after the judgment or order appealed from was entered, but unless such case-made is served within that time or within an extension of time allowed by the judge or trial court within said time, the case will not be considered in this court. SeeSchool District No. 80 v. Cox, 27 Okla. 459,112 P. 1041, and numerous authorities to the same effect.
We are therefore of the opinion that the case-made is a nullity, and that this cause cannot be considered by this court, and we recommend that this case be dismissed.
By the Court: It is so ordered.